On Application foe Reheaking.
There is no inconsistency "between the doctrine of the original opinion in this case and that of United States vs. bl ew Orleans, 8 Otto, 396. The reasons in the latter case for bolding that the act of the Legislature there involved was independent of the provision of the Act of 1853, requiring cities and towns, in creating debts, to provide in the same ordinance the means of payment, were special and do not apply to the enabling act here involved.
Fennee, J.
We have carefully examined this application, without finding occasion to change any of the views expressed in our original opinion. The only point requiring comment is the suggested inconsistency between our opinion as to the operation and effect of the Act of 1853 and that expressed by the Supreme Court of the United States in the case of United States vs. New Orleans, 8 Otto, 396. If this inconsistency were real, it would give us serious pause, because of our desire to preserve all possible harmony with the jurisprudence of that high tribunal. But there is no such inconsistency. We freely concede that the statute referred to was not a limitation upon the power of the Legislature to authorize the municipal authorities to create debts without provision in the ordinance of the means of payment. The question is, whether the enabling act here presented Aid confer such authority.
In the case above mentioned, the Supreme Court of the United States found that the enabling act there involved conferred the authority, for the reason assigned by the-Court “that the Act of 1854 prescribed the details of the ordinance which should be passed by the city in the exe*432cution of the authority conferred, and that the ordinance passed conformed to them.”
A reference to the Act of 1854 will show that it provided in terms that “the ordinance authorizing .such subscription shall contain the following provisions, to wit — going into a minute detail of the required provisions, including some as to the means for paying the interest of the debt contracted. The Court had powerful reason for holding that an ordinance conforming to all the requirements of the act was a valid exercise of the authority conferred, which was special and independent of the general statute of 1853. But the enabling act involved in the instant case presents no such features and falls within the doctrine announced by us in the case of Oubre vs. Donaldsonville, 33 A. 386, to -which we referred in our original opinion and to which we adhere.
Rehearing refused.